COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00079-CR


CURTIS LEE SHEPPARD, JR.                                         APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE


                                    ----------

         FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

      A jury found Curtis Lee Sheppard Jr. guilty of a drug offense, and the

Dallas Court of Appeals affirmed.    Sheppard v. State, No. 05-11-00852-CR,

2011 WL 6228341, at *6 (Tex. App.––Dallas Dec. 14, 2011, pet. ref’d) (not

designated for publication). Sheppard then filed in the trial court motions

invoking code of criminal procedure chapter 64 (which pertains to DNA testing)



     1
      See Tex. R. App. P. 47.4.
in an attempt to obtain re-weighing of the drugs for which he was convicted of

possessing. Tex. Code Crim. Proc. Ann. art. 64.01 (West 2006); Sheppard v.

State, No. 02-12-00234-CR, 2013 WL 3488264, at *1 (Tex. App.––Fort Worth

July 11, 2013, pet. ref’d) (mem. op., not designated for publication). The trial

court summarily denied the motions, and on Sheppard’s appeal of that ruling,

this court affirmed. Sheppard, 2013 WL 3488264, at *2.

      Sheppard then sought mandamus relief in the trial court to have the drugs

re-weighed. The trial court denied relief, and Sheppard has filed another notice

of appeal, challenging that denial. We sent Sheppard a letter advising him of our

concern that we lacked jurisdiction over this appeal and likely would have to

dismiss it unless he filed a response identifying some grounds for continuing it.

He has filed a response, which we have reviewed, but it provides no grounds for

continuing the appeal. Generally, we have jurisdiction to consider appeals in

criminal cases only from a judgment of conviction or from an order that is, by law,

appealable. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.––Fort Worth

1996, no pet.). Because Sheppard has provided no authority for continuing this

appeal, we dismiss it for lack of jurisdiction. Tex. R. App. 42.3(a), 43.2(f).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 8, 2014



                                          2